Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the merchandise consists of castings wholly of cast iron which have been chiseled, drilled, machined, or otherwise advanced in condition by operations or processes subsequent to the casting process, but have not been made up into articles, or parts thereof, or finished machine parts, and that the merchandise is the same in all material respects as that involved in United States v. Grinnell Co. (16 Ct. Cust. Appls. 255, T. D. 42844), the claim of the plaintiff was sustained.